Qua, J.
The strongest case for the plaintiff upon any view of the evidence is this: The plaintiff, while in the defendant’s retail store in Springfield as a customer, sustained injuries by slipping in a puddle of water not far from the entrance. There had been a snowstorm, and there was slush on the sidewalk outside. The puddle was “approximately a foot or a foot and a half wide, very dirty, reddish in color and drying along its edges.” There was mud on the floor outside of the puddle and ice near it like that on the street. The puddle was at or near the cosmetics counter, at which employees of the defendant were waiting upon customers. There were “a lot” of people in the store. Nothing more of consequence appears.
This was not enough to support a finding of the defendant’s negligence. Only one dimension of the puddle is *130shown. So far as appears there may have been only a trifling amount of water on the surface of the floor. That it was very dirty and reddish in color and drying along its edges has no tendency to prove that it had been on the floor long enough so that the defendant should have seen it and mopped it up. It would naturally be dirty when it came there. Nothing indicates that its reddish color was due to lapse of time. Drying might begin almost immediately. Under the existing conditions, for aught that is shown, it may have been impracticable to keep the floor free from water. Labrie v. Donham, 243 Mass. 584, Pearson v. Director General of Railroads, 245 Mass. 158, 162. Bornstein v. R. H. White Co. 259 Mass. 34. Seidenberg v. Eastern Massachusetts Street Railway, 266 Mass. 540, 542. The case is distinguishable from Hudson v. F. W. Woolworth Co. 275 Mass. 469, White v. Mugar, 280 Mass. 73, Hartford v. Boston Elevated Railway, 280 Mass. 288, and Foley v. F. W. Woolworth Co. 293 Mass. 232, 234, cited by the plaintiff.

Exceptions overruled.


Judgment for the defendant.